PER CURIAM.
We affirm the trial court’s order granting a new trial on the issue of damages. After careful consideration of the order, the record, the parties’ briefs and their oral arguments, we find no merit in any of the points on appeal other than discussed below.
Both parties agreed in their briefs and in oral argument that if, upon remand, there is an award of future compensation, the computation of supplements must comply with the law as set out in the substituted opinion of Polote v. Meredith, 482 So.2d 515 (Fla. 1st DCA 1986). The trial court did not have the benefit of that opinion as it was substituted subsequent to the trial court’s order granting a new trial. Therefore, the teachings of the Polote case govern as to that point upon retrial.
Affirmed and remanded for a new trial only on the issue of damages.
RYDER, A.C.J., and CAMPBELL and HALL, JJ., concur.